Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150376                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  ANNE M. HANTON, Trustee of the ANNE M.                                                             Richard H. Bernstein,
  HANTON TRUST DATED 5/18/06,                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                SC: 150376
                                                                   COA: 314889
                                                                   Oakland CC: 2012-125447-NZ
  HANTZ FINANCIAL SERVICES, INC., HANTZ
  GROUP, INC., JOHN FREDERICK BEEBE,
  ALLEN JAMES KLEIN, JOHN FRANCIS
  MACINTOSH, LISA CARMELLA MCCLAIN,
  DUANE ALLAN MCCOLLUM, JAIME MILLER
  RACINE, MICHAEL ORAS REID, JEFFREY
  HAROLD SOPER, CHARLES FRANK
  TOURANGEAU, EDWARD ERWIN VETTEL,
  JR., RENEE ANN YAROCH, STEPHEN
  ROBERT ZURAWSKI and JOHN RUSSELL
  HANTZ,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 23, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2015
           t0513
                                                                              Clerk